   
 
  

FELED

AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modifled) Page 1 ofl

JAN l 0 2019
UNITED STATES DISTRICT COURT

CLERK, U.S. D|STR|CT COURT
SOUTHERN DISTRICT OF CALIFORNIA SOUTHERN m Tm T oF CAL|FORN|A
BY DEPU`T‘Y
United States of America JUDGMENT IN X CRIMIg-Hg CKSE""

V_ (For Offenses Committed On or Ai’cer November 1, 1987)

 

Axel Amonio IneZ_AlvareZ Case Nurnber: 3:19-mj-20078-LL

David R. Silldorf

Defendant ’.s' Attorney

 

REGISTRATION NO. 82159298

THE DEFENDANT:
|E pleaded guilty to count(s) 1 of Complaint

l:| Was found guilty to oount(S)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Wbich involve the following offense(s):

 

Title & Section Nature of Offense _ Count Numbergs!
8:1325(a)(2) ILLEGAL ENTRY (Misdemeanor) l

fl The defendant has been found not guilty on count(s)
l:| Count(s) dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

EI Assessrnent: $10 WAIVED |Xl Fine: WAIVED
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all frnes, restitution, oosts, and special assessments
imposed by this judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendants economic circumstances

Wednesday, January 9, 2019
Date of Imposition of Sentence

gap

HONBRXBLE LINDA LoPEz
UNITED srATEs MAGISTRATE JUDGE

 

3:19~mj~20078~LL

 

